1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MADERO POUNCIL,                               )   Case No. 1:17-cv-00547-AWI-BAM (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   MADERO POUNCIL, CDCR # E-39424
14   D. LOPEZ,
                                                   )
15                    Defendant.                   )
                                                   )
16                                                 )

17
18            A settlement conference in this matter commenced on July 11, 2019. Inmate Madero Pouncil,

19   CDCR # E-39424 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        July 11, 2019
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
